Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is Group I originally drawn to a separator of items of the bottle type in a pack, now drawn to a separator for use in a box. The elected species is Group 1, the species of Figs 1-7 drawn to the separator shown in those figures.
The pending claims are claims 1-2, 12-13, 18 and 20, with claims 12-13 being withdrawn. Accordingly, claims 1-2, 18 and 20 are examined on their merits below.
The substitute specification filed 2/4/21 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it does not comply with the requirements for the substitute specification that were made in the last office action. That is to say, the substitute specification filed on 2/4/21 does not show all of the changes to the specification relative to the original specification of record (all subject matter added to the original specification to date and all subject matter .
A substitute specification not including the claims, is required pursuant to 37 CFR 1.125(a) because all of the changes to the specification to date are difficult to properly examine.  Additionally, for the same reasons, any further changes to the specification must be made in the same manner (by substitute specification with all changes showing relative to the original specification of record as indicated immediately below).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the original version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Refer to the commentary in the same objection in the last several office actions. The specification remains deficient in the above regard.
The amendment filed on 10/19/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 The specification changes at page 14 lines 16-20. C and D are not columns as now described. Instead, C and D are described previously as being bottles. Moreover, these features do not appear to have been described in the specification of 7/20/18. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-2, 18 and 20 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter that was not described in the specification in such a way as to show possession of the claimed invention by the applicant is (with emphasis on the text in bold):
i.     “each sheet has…two vertical flaps, with each flap comprising… two adjacent vertical portions, a first vertical portion that is distal to the central partition wall and a second vertical portion that is proximal to the central partition wall” and limitations in the claims referring to these features (See claim 1 lines 5-9 and 13, for first sheet, sheet 11, the specification describes that each flap 111 has “two adjacent vertical portions, one distal portion 112 and one proximal portion 113”. See the marked-up version of the last specification (filed 10/19/20) at page 14 second paragraph from the bottom. See also Fig 1. The two adjacent vertical portions in the specification description are not specifically pointed to by numeral in the specification or in the drawings, and appear from the description to be different features than the proximal portion 113 and the distal portion 112.
Regarding claimed second sheet, sheet 12, the specification describes that each flap 121 has “two adjacent vertical portions, one distal portion (122) and one proximal portion (123)”. See the marked-up version of the last specification (filed 10/19/20) at page 14 last paragraph. See also Fig 2. In the case of sheet 12 also, the two adjacent vertical portions in the specification description are not specifically pointed to by numeral in the specification or in the drawings, and proximal portion 123 and the distal portion 122.);
ii.     “wherein the central partition wall of the second sheet comprises separating upper and lower portions” (See the bottom of claim 1. Then note the description of Fig 6 in the last paragraph of marked-up substitute specification page 15 (specification filed 10/19/20). These upper and lower portions 125 and 126 are not well described. For example, what makes them “separating”? Note also that the specification still has both terms “separate” and “separating”, even though claim 1 now consistently recites “separating”.);
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 18 and 20 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing 
The claims are indefinite because the parts thereof that were not described properly in the application specification cannot be properly interpreted. For example only, what exactly are the claimed “two adjacent vertical portions”? The specification support is incoherent. Same for the proximal and distal portions, assuming those are claimed. Why is there only one proximal portion 113 in Fig 1? What of the top part of that flap? Is that not another proximal portion?
In another example only, given that the vertical flaps in the first and second sheets 11 and 12 appear from the drawings to have different configurations, it would also appear that the claimed two adjacent vertical portions would have a different configuration for each of sheets 11 and 12. Same for the claimed proximal and distal portions, assuming these are claimed. They appear to be different for sheets 11 
Finally note the examples of claim terminology that like the same in the specification are not clear, concise and exact. These include, but are not limited to “two separating vertical portions formed by cutting lines said cutting lines being formed by a vertical section and two inclined sections” (claim 1 last-but-one paragraph). See also “separating upper and lower portions generated by cutting lines, said cutting lines being formed by one vertical section and one inclined section” (claim 1 last paragraph). In the first example above, it would appear that “each” should be inserted immediately before “formed”, since one vertical section and two inclined sections cannot form both separating vertical portions 115 in Fig 5. 
In the second example, the separating upper and lower portions appear from the specification text to be 125, 126 in Fig 6. So how many cutting lines does applicant intend to claim for the two separating vertical portions 125, 126? Clearly, the two portions 125 and 126 in Fig 
The inexact terminology in combination with the defects above also add to the difficulty in determining the metes and bounds of the examined claims.   
The claims are so indefinite for the reasons indicated that they have not been further examined on their merits.
Applicant's arguments filed 10/19/20 have been fully considered but they are not persuasive. Note the comments above.
Regarding the applicant’s arguments traversing the rejections for lack of adequate written description, applicant’s argument regarding paragraph 9 subparagraph i above are set out on the third page of the Remarks at item 4 thereof. The examiner disagrees with the applicant’s arguments, including the argument that support for the claimed features may be found in Figs 1 and 2 thereof (see the fourth page of the Remarks at lines 1-2 thereof). Figs 1-2 are insufficiently detailed to two adjacent vertical portions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736